          Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 1 of 9


1    Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                     UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF CALIFORNIA
8
                                    )     Case No.:
9
     NOBLE GORDON,                  )
10                                  )     COMPLAINT FOR DAMAGES
             Plaintiff,             )     1. VIOLATION OF THE
11
                                    )     TELEPHONE CONSUMER
12       v.                         )     PROTECTION ACT, 47 U.S.C.
                                    )     §227 ET. SEQ.;
13   COLLECTO, INC., d/b/a EOS CCA, )     2. VIOLATION OF THE FAIR
14
                                    )     DEBT COLLECTION PRACTICES
               Defendant.           )     ACT, 15 U.S.C. §1692 ET. SEQ.;
15                                  )     3. VIOLATION OF THE
                                    )     ROSENTHAL FAIR DEBT
16
                                    )     COLLECTION PRACTICES ACT,
17                                  )     CAL. CIV. CODE §1788 ET SEQ.
                                    )
18                                  )     JURY TRIAL DEMANDED
19                                  )

20
                                  COMPLAINT
21

22
          NOBLE GORDON (“Plaintiff”), by and through his attorneys, KIMMEL &

23   SILVERMAN, P.C., alleges the following against EOS CCA (“DEFENDANT”):
24

25

26

27                                      -1-
                               PLAINTIFF’S COMPLAINT
28
           Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 2 of 9


1                                     INTRODUCTION
2
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
3

4    Act, 47 U.S.C. §227 et seq. (“TCPA”), the Fair Debt Collection Practices Act, 15

5    U.S.C. § 1692 et seq. (“FDCPA”), and the Rosenthal Fair Debt Collection
6
     Practices Act, Cal. Civ. Code §1788, et. seq. (“RFDCPA”).
7
                               JURISDICTION AND VENUE
8

9          2.     Jurisdiction of this Court arises for the TCPA claims under 28 U.S.C.
10   §1331, for the FDCPA claims under 28 U.S.C. §1331 and pursuant to 15 U.S.C.
11
     §1692k(d), which states that such actions may be brought and hear before “any
12
     appropriate United States district court without regard to the amount in
13

14   controversy,” and for the RFDCPA claims under 28 U.S.C. §1367 as they are part
15
     of the same case and controversy as claims arising from the same facts. See Mims
16
     v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012)
17

18
           3.     Defendant regularly conducts business in the State of California, thus,

19   personal jurisdiction is established.
20
           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
21
                                             PARTIES
22

23         5.     Plaintiff is a natural person residing in Chaddsford, California 93561.

24         6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
25
           7.     Plaintiff is a "consumer" pursuant to 15 U.S.C. § 1692a(3).
26

27                                           -2-
                                    PLAINTIFF’S COMPLAINT
28
           Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 3 of 9


1          8.     Plaintiff is a “person” with standing to bring this suit pursuant to 15
2
     U.S.C. §1692k(a).
3
           9.     Defendant is a debt collection company with its principal place of
4

5    business located at 700 Longwater Drive, Norwell, MA 02061.

6          10.    Upon information and belief, Defendant is in the business of
7
     providing call center, collections and debt purchase services to companies in the
8
     United States.
9

10         11.    Defendant is a “debt collector” as that term is defined by 15 U.S.C.
11   §1692a(6), and RFDCPA, Cal. Civ. Code §1788.2(c).
12
           12.    Defendant is a “person” as that term is defined by 47 U.S.C.
13

14
     §153(39).

15         13.    At all times material hereto, Defendant acted as a “debt collector”
16
     within the meaning of 15 U.S.C. §1692(a)(6), and repeatedly contacted Plaintiff in
17
     its attempts to collect a “debt” as defined by 15 U.S.C. §1692(a)(5) and RFDCPA
18

19
     at Cal. Civ. Code §1788.2(f) for another person.

20         14.    As a part of its regular business, Defendant attempts to collect debt
21
     from natural persons.
22
           15.    Defendant acted through its agents, employees, officers, members,
23

24   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

25   representatives, and insurers.
26

27                                             -3-
                                      PLAINTIFF’S COMPLAINT
28
           Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 4 of 9


1                               FACTUAL ALLEGATIONS
2
           16.    Plaintiff has a cellular telephone number.
3
           17.    Plaintiff has only used this phone as a cellular telephone.
4

5          18.    Beginning in or before September 2015 and continuing through

6    around February 2018, Defendant placed repeated, continuous telephone calls to
7
     Plaintiff’s cellular telephone number.
8
           19.    Defendant called Plaintiff from multiple telephone numbers,
9

10   including, but not limited to (855) 974-6089. The undersigned has since confirmed
11   this is a number associated with Defendant.
12
           20.    At all relevant times Defendant was seeking to collect an alleged
13

14
     consumer debt from Plaintiff.

15         21.    Plaintiff has no business debts, and all debts Plaintiff has incurred
16
     were for personal, family, or household purposes.
17
           22.    Defendant used an automatic telephone dialing system, automated
18

19
     message and/or prerecorded voice when contacting Plaintiff.

20         23.    Plaintiff knew that Defendant was using an automatic telephone
21
     dialing system, automated message and/or prerecorded voice because when he
22
     answered calls he would be greeted with a prerecorded voice before the call was
23

24   transferred to a live representative.

25         24.    Defendant’s telephone calls were not made for “emergency purposes.”
26

27                                            -4-
                                     PLAINTIFF’S COMPLAINT
28
           Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 5 of 9


1          25.    Desiring to stop the repeated telephone calls, Plaintiff spoke with
2
     Defendant’s agents and told them to stop calling him shortly after the calls started.
3
           26.    Plaintiff repeated this request for calls to cease on numerous
4

5    occasions.

6          27.    However, Defendant continued to place autodialed debt collection
7
     calls to the Plaintiff’s cellular telephone through February 2018.
8
           28.    Plaintiff found Defendant’s repeated autodialed calls to be invasive,
9

10   harassing, frustrating, annoying, aggravating, and upsetting.
11         29.    Upon information and belief, Defendant conducts business in a
12
     manner which violates the TCPA, the FDCPA, and the FCCPA.
13

14
                              COUNT I
15           DEFENDANT VIOLATED THE TELEPHONE CONSUMER
                           PROTECTION ACT
16

17         30.    Plaintiff incorporates the forgoing paragraphs as though the same were
18   set forth at length herein.
19
           31.    Defendant initiated multiple automated telephone calls to Plaintiff’s
20
     cellular telephone number.
21

22         32.    Defendant initiated calls to Plaintiff’s cellular telephone using a pre-
23
     recorded or artificial voice.
24
           33.    Defendant initiated automated calls to Plaintiff using an automatic
25

26
     telephone dialing system.

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
           Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 6 of 9


1          34.    Defendant’s calls were to Plaintiff were not made for “emergency
2
     purposes.”
3
           35.    After Plaintiff told Defendant to stop calling, Defendant knew or
4

5    should have known that it did not have consent to call and/or that any consent it

6    thought it had was revoked.
7
           36.    Defendant’s acts as described above were done with malicious,
8
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
9

10   under the law and with the purpose of harassing Plaintiff.
11         37.    The acts and/or omissions of Defendant were done unfairly,
12
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
13

14
     lawful right, legal defense, legal justification or legal excuse.

15         38.    Lastly, in its attempts to collect the debt, Defendant failed to send
16
     Plaintiff written correspondence, within five (5) days of its initial communication
17
     with him, advising her of her rights to dispute the debt and/or to request
18

19
     verification of the debt.

20         39.    As a result of the above violations of the TCPA, Plaintiff has suffered
21
     the losses and damages as set forth above entitling Plaintiff to an award of
22
     statutory, actual and trebles damages.
23

24

25

26

27                                            -6-
                                     PLAINTIFF’S COMPLAINT
28
           Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 7 of 9


1                            COUNT II
       DEFENDANT VIOLATED §1692d AND §1692d(5) OF THE FAIR DEBT
2
                    COLLECTION PRACTICES ACT
3
           40.    Plaintiff incorporates the forgoing paragraphs as though the same were
4

5    set forth at length herein.

6          41.    Section 1692d of the FDCPA prohibits debt collects from engaging in
7
     any conduct the natural consequence of which is to harass, oppress, or abuse any
8
     person in connection with the collection of a debt.
9

10         42.    Section 1692d(5) of the FDCPA prohibits debt collectors from causing
11   a telephone to ring or engaging any person in telephone conversation repeatedly or
12
     continuously with intent to annoy, abuse, or harass any person at the number.
13

14
           43.    Defendant violated §1692d and §1692d(5) of the FDCPA when it

15   placed repeated and continuous calls to Plaintiff’s cellular telephone despite having
16
     been informed that its calls were unwanted within the one year period preceding
17
     the filing of this Complaint.
18

19

20                          COUNT II
     DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT COLLECTION
21
                         PRACTICES ACT
22
           44.    Plaintiff incorporates the forgoing paragraphs as though the same were
23

24   set forth at length herein.

25         45.    Section 1788.17 of the California Civil Code mandates that every debt
26

27                                            -7-
                                     PLAINTIFF’S COMPLAINT
28
           Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 8 of 9


1    collector attempting to collect a consumer debt shall comply with §1692b through
2
     §1692j of the FDCPA.
3
           46.     Defendant violated Cal. Civ. Code §1788.17, when it violated the
4

5    FDCPA for the reasons set forth in Count II of this Complaint.

6                                 PRAYER FOR RELIEF
7
        WHEREFORE, Plaintiff, NOBLE GORDON, respectfully prays for a judgment
8
     as follows:
9

10                 a.    All   actual    damages   suffered   pursuant    to   47   U.S.C.
11                       §227(b)(3)(A) and/or 15 U.S.C. §1692k(a)(1);
12
                   b.    Statutory damages of $1,000.00 for violation of the FDCPA
13

14
                         pursuant to 15 U.S.C. §1692k(a)(2)(A);

15                 c.    All reasonable attorneys’ fees, witness fees, court costs, and
16
                         other litigation costs incurred by Plaintiff pursuant to 15 U.S.C.
17
                         §1693k(a)(3);
18

19
                   d.    All actual damages, statutory damages, reasonable attorney’s

20                       fees and costs, and any other litigation costs incurred by
21
                         Plaintiff pursuant to the RFDCPA at Cal. Civ. Code § 1788.17;
22
                   e.    Statutory damages of $500.00 per violative telephone call
23

24                       pursuant to 47 U.S.C. § 227(b)(3)(B);

25

26

27                                           -8-
                                    PLAINTIFF’S COMPLAINT
28
            Case 1:19-cv-00181-DAD-SAB Document 1 Filed 02/08/19 Page 9 of 9


1                  f.     Treble damages of $1,500.00 per violative telephone call
2
                          pursuant to 47 U.S.C. §227(b)(3);
3
                   g.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
4

5                  h.     Any other relief deemed appropriate by this Honorable Court.

6

7
                                DEMAND FOR JURY TRIAL
8
            PLEASE TAKE NOTICE that Plaintiff, NOBLE GORDON, demands a
9

10   jury trial in this case.
11                                            Respectfully submitted,
12

13     DATED: February 8, 2019                By: /s/ Amy Lynn Bennecoff Ginsburg
14
                                              Amy Lynn Bennecoff Ginsburg, Esq.
                                              (275805)
15                                            Kimmel & Silverman, P.C.
                                              30 East Butler Pike
16
                                              Ambler, PA 19002
17                                            Telephone: (215) 540-8888
                                              Facsimile (215) 540-8817
18                                            Email: aginsburg@creditlaw.com
19
                                              Attorney for Plaintiff

20

21

22

23

24

25

26

27                                            -9-
                                     PLAINTIFF’S COMPLAINT
28
